Case 3:21-mc-00707-KM Document 1 Filed 09/09/21 Page 1 of1

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Middle District of Pennsylvania

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

A MOTOROLA CELLULAR PHONE SEIZED FROM
EMMANUEL ROMAN-FIGUEROA ON OCTOBER 8,
2020 ,

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

Case No. 3:21-Mc- 1) |

Nee Nae Saree! Sone Snaee Soae

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 

See Attachment A
located in the Middle District of Pennsylvania , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
am contraband, fruits of crime, or other items illegally possessed;
a property designed for use, intended for use, or used in committing a crime;
[ a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 846 and 841 Conspiracy to distribute and possess with intent to distribute controlled
substances and distribution of such substances;

The application is based on these facts:
See attached affidavit

af Continued on the attached sheet.

[ Delayed notice of 30 days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sie

 

  
 

    

 

Capplicant ’s. signature
DEA SA Shawn Frey

 

Printed name and title

il PERSON
Attested Sy the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

(specify reliable electronic means).

Date: far J.

Judge’s signature

 

City and state: Scranton, PA Karoline Mehalchick, Chief US Magistrate Judge

 

Printed name and title
